NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-JUN-2020
                                            09:22 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


   WENDELL KUAANA, and LUCILLE SIMMONS, Plaintiffs-Appellees,
         and RICHARD KUAANA, JR., Plaintiff-Appellant, v.
    HELEN KUAANA, Defendant-Appellant, and TROY CAPITAL LLC,
            and DISCOVER BANK; JOHN and JANE DOES 1-10;
DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; DOE ENTITIES 1-10;
      and DOE GOVERNMENTAL UNITS 1-10, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC181001390)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On December 23, 2019, self-represented Defendant-
Appellant Helen Kuaana and self-represented Plaintiff-Appellant
Richard Kuaana, Jr. (the Kuaanas) filed the notice of appeal;
            (2) On February 7, 2020, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that, among other things, the opening brief was due on or
before March 18, 2020;
            (3) The Kuaanas did not file the opening brief or
request an extension of time;
            (4) On May 21, 2020, the appellate clerk notified the
Kuaanas that the time for filing the opening brief had expired,
the matter would be called to the court's attention on June 1,
2020, for appropriate action, which could include dismissal of
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the appeal, under Hawai#i Rules of Appellate Procedure Rule 30,
and the Kuaanas could request relief from default by motion; and
          (5) The Kuaanas took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, June 18, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2